By the Court,
Sweeney, J. :
The defendant was indicted for the crime of murder, committed in the County of Eureka, and upon trial was found guilty of murder in the second degree; and sentenced by the Judge of the District Court of the Third Judicial District of Nevada, in and for Eureka County, to imprisonment in the State Penitentiary for thirty-five years. A motion in arrest of judgment and for a new trial were denied by the district court, and from such order the defendant appeals.
The only question presented upon this appeal is whether or not the grand jury which indicted defendant was legally impaneled. Counsel for the defendant challenged the panel of the grand jury upon several grounds. All that the record in this ease shows is that the motions made by the defendant in reference to the regularity of the grand jury which indicted the defendant were denied by the court. There is nothing in the record showing upon what the court acted, and, as all presumptions are in favor of the regularity of the proceedings of the trial court, we are bound to conclude that the *312grounds of objection made by defendant’s counsel were not supported by the evidence and were devoid of merit. (State v. Wilson, 5 Nev. 43; State v. Wallin, 6 Nev. 280; State v. Bigg, 10 Nev. 288; State v. Ah Hung, 11 Nev. 428.)
The judgment and order of the trial court are affirmed.